Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 1 of 20




                     In the United States District Court
                          for the District of Kansas
                                _____________

                          Case No. 2:19-cv-02445-TC
                               _____________

                                NAOMI DORRIS,

                                      Plaintiff

                                           v.

              IT’S GREEK TO ME, INC., d/b/a GTM Sportswear,

                                     Defendant
                                _____________

                     MEMORANDUM AND ORDER

        Naomi Dorris filed this action against her former employer, It’s
    Greek to Me (d/b/a GTM Sportswear), alleging GTM terminated her
    employment in violation of state and federal law. Doc. 60. GTM
    moved for summary judgment on all claims. Doc. 61. For the following
    reasons, GTM’s Motion for Summary Judgment is granted.

                                       I

                                       A

         Summary judgment is proper under the Federal Rules of Civil Pro-
    cedure when the moving party demonstrates “that there is no genuine
    dispute as to any material fact and the movant is entitled to judgment
    as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” when it
    is essential to the claim’s resolution. Adler v. Wal-Mart Stores, Inc., 144
    F.3d 664, 670 (10th Cir. 1998). And disputes over those material facts
    are “genuine” if the competing evidence would permit a reasonable
    jury to decide the issue in either party’s favor. Id. Disputes—even hotly
    contested ones—over facts that are not essential to the claims are ir-
    relevant. Indeed, belaboring such disputes undermines the efficiency
    Rule 56 seeks to promote.




                                           1
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 2 of 20




        At the summary judgment stage, material facts “must be identified
    by reference to affidavits, deposition transcripts, or specific exhibits
    incorporated therein.” Adler, 144 F.3d at 671; see also D. Kan. R.
    56.1(d). To determine whether a genuine issue of fact exists, the Court
    views all evidence, and draws all reasonable inferences, in the light
    most favorable to the nonmoving party. See Allen v. Muskogee, Okl., 119
    F.3d 837, 839–40 (10th Cir. 1997). That said, the nonmoving party
    cannot create a genuine factual dispute by making allegations that are
    purely conclusory, Adler, 144 F.3d at 671–72, 674, or unsupported by
    the record as a whole, see Scott v. Harris, 550 U.S. 372, 378–81 (2007).

        The moving party bears the initial burden of showing the absence
    of any genuine issue of material fact and entitlement to judgment as a
    matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Hicks v.
    City of Watonga, Okl., 942 F.2d 737, 743 (10th Cir. 1991). Once the
    moving party meets its burden, the burden shifts to the nonmoving
    party to demonstrate that genuine issues remain for trial as to those
    dispositive matters. Applied Genetics Int’l, Inc. v. First Affiliated Sec., Inc.,
    912 F.2d 1238, 1241 (10th Cir. 1990); see Matsushita Elec. Indus. Co. v.
    Zenith Radio Corp., 475 U.S. 574, 586–87 (1986); Bacchus Indus., Inc. v.
    Arvin Indus., Inc., 939 F.2d 887, 891 (10th Cir. 1991).

                                           B

        This is an employment discrimination case. In short, Dorris con-
    tends that GTM’s termination of her employment violated state and
    federal rights.

         GTM is Kansas corporation that does business in Manhattan, Kan-
    sas. Doc. 60 at § 2(a)(ii). GTM portrays itself as a national provider of
    custom school and sports apparel who employs “Customer Experi-
    ence Representatives” to interact with customers and potential cus-
    tomers about their concerns and orders over the phone. Doc. 65 at
    1–2.1 Dorris, who is African American, began working as a Customer
    Experience Representative for Defendant on August 27, 2018. Doc.
    60 at §§ 2(a)(vi), (vii), and (viii).



    1Plaintiff’s Response provides 228 additional numbered statements of fact beginning
    with the number 1. Doc. 65 at 41–77. To avoid confusion, this Memorandum and
    Order cites to not only the paragraph number but also the page number on which
    the particular fact begins.




                                            2
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 3 of 20




         While employed, Dorris had three supervisors: Patty Dewitt (Cus-
    tomer Experience Supervisor), Abigail Wahl (Customer Experience
    Team Lead), and Amber Siscoe (Customer Experience Supervisor).
    Doc. 65 at 42–43, ¶¶ 12, 14, 16. All three supervisors reported to Jen-
    nifer Glodowski, the head of the Customer Experience and Sales De-
    partment. Id. at 43, ¶ 24. Jessica Thomas was the Human Resources
    (“HR”) Business Partner, and Casey Butler was Vice President of HR.
    Id. at 43, ¶¶ 19, 21.

        GTM terminated Dorris on February 7, 2019, less than six months
    after she was hired. Doc. 60 at § 2(a)(xxi). Dorris asserts that her ter-
    mination was illegal.

         1. Dorris’s brief tenure with GTM was marked by several difficul-
    ties, which give rise to the present case.

         a. GTM alleges, and Dorris acknowledges, that Dorris repeatedly
    failed to meet GTM’s expectations vis-à-vis showing up for work and
    interacting with customers. First, on January 16, 2019, Dorris did not
    appear for her scheduled 7 a.m. shift and had failed to notify her su-
    pervisor she would be out. Doc. 60 at § 2(a)(xix); Doc. 65 at 55, ¶¶ 88–
    91. Dorris’s supervisors, Wahl and Siscoe, delivered a Written Warning
    for the incident, which was approved by Glodowski, the department
    head. Doc. 60 at § 2(a)(x); Doc. 65 at 15, ¶ 44. The warning stated that
    “[Dorris] needs to notify her supervisor when she will be out of the
    office.” Doc. 61-5 at 109.

        Second, Glodowski received notice that a customer complained
    about a call with Dorris on January 30, 2019. Doc. 65 at 17, ¶¶ 50–51.
    Glodowski reviewed a recording of the call with Butler, VP of HR, and
    determined that Dorris’s behavior warranted a Final Warning for fail-
    ing to follow GTM’s Customer Service Expectations. Id. at 17, ¶¶ 51–
    52; Doc. 61-6 at ¶ 13. Glodowski, without objection from Butler, is-
    sued Dorris that Final Warning on February 1, 2019. Doc. 60 at §
    2(a)(xi); Doc. 65 at 17, ¶ 52; Doc. 61-6 at ¶ 14. The Warning provided
    examples of Dorris’s deviation from the policy: “Placing customers on
    hold, gathering payment information, first call resolution, profession-
    alism on the phones, and lack of basic customer service skills.” Doc.
    65 at 59, ¶ 115; Doc. 65-26.

       Finally, on February 7, 2019, Dorris arrived to work at 7:41 a.m.,
    41 minutes after her shift was scheduled to start. Doc. 60 at § 2(a)(xix).
    She did not text or call her supervisors to let them know she would




                                        3
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 4 of 20




    arrive late. Id. at § 2(a)(xx). Wahl notified Glodowski that Dorris had
    come in late without calling or texting. Doc. 65 at 27, ¶ 75. Glodowski
    reviewed the information Wahl provided and issued a Separation No-
    tice for “Failure to Follow Procedures” and commented that “[Dorris]
    was 41 minutes late for her shift . . . [and] did not notify her manager
    or use the company call in line to notify [Defendant] she was going to
    be late.” Id.; Doc. 65-36. Thomas, the HR representative, and Butler,
    Thomas’s supervisor, reviewed the notice, and Butler approved it.
    Doc. 65 at 27–28, ¶¶ 75–76. Dorris was terminated later that day. Doc.
    60 at § 2(a)(xxi).

        b. While Dorris does not dispute these facts, she claims that her
    record was not all bad. Dorris also notes that she did not enjoy a sup-
    portive relationship with her immediate supervisors, Dewitt, Wahl, and
    Siscoe.

        Regarding her performance, Dorris notes that she was recognized
    for a commendation within the company. In January 2019, Dorris re-
    ceived a “ShoutOut” award (which “thanks employees for going above
    and beyond the call of duty”) for helping a customer place an order.
    Doc. 65 at 41, ¶ 6 & 79 n.3; Doc. 65-2 (awarding her movie tickets).
    She also regularly appeared in the top Customer Experience Repre-
    sentatives’ “Call & Chat Stats,” which her supervisors sent daily to rank
    Dorris and her peers based on customer interaction. Doc. 65 at 41,
    ¶¶ 7–8; Doc. 65-3.

        And, with regard to her immediate supervisors, she paints a picture
    of internal office dynamics that were, at best, churlish and unprofes-
    sional. Moreover, Dorris argues their conduct exhibited racially moti-
    vated, differential treatment. Doc. 65 at 27, ¶ 75; 30, ¶ 86; 34, ¶ 98;
    83–87.

        Dorris generally points to three categories of evidence to support
    her belief. The first category consists of comments Dorris describes as
    a request that she make her voice “more peppy, chipper, upbeat”—i.e.,
    more like “young, white women” such as Wahl and Siscoe. Doc. 65 at
    19–20, ¶ 57, 83; Doc. 65-1 at ¶¶ 13, 61, 83; Doc. 65-27. That message
    was relayed in the February 1, 2019, meeting where Wahl, Siscoe, and
    Dewitt delivered the Final Warning to Dorris. Doc. 65 at 19, ¶ 55.
    During that meeting, Wahl and Siscoe replayed the customer call and,
    according to them, “explained to [Dorris] that the way she had pre-
    sented herself to the customer was not appropriate or professional.”
    Id. at 19, ¶ 56. Dorris believed her supervisors thought she was




                                       4
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 5 of 20




    “monotone” and unfriendly on customer calls. Id. at 31–32, ¶¶ 88, 91.
    Dorris told Wahl and Siscoe they were picking on her and felt that she
    was graded poorly because she did not sound like a young, white fe-
    male. Id. at 19–20, ¶ 57; see also Doc. 65-26. She believes neither con-
    sidered that she is black and has a different “tone and tenor of voice”
    than what they wanted her to use. Doc. 65 at 29, ¶ 83; 61, ¶ 124.

        Wahl and Siscoe wrote up their recollection of the meeting with
    Dorris and sent it to Thomas, along with a copy of the Final Warning.
    Doc. 65 at 21, ¶ 59; 25, ¶ 66; see Doc. 65-27. In response, Thomas
    asked Wahl, Siscoe, and Dewitt for “a summary of [Dorris’s] response”
    and “exactly what [Dorris] said in regards to how she felt i.e.) [sic] we
    are discriminating against her because of the way she talks.” Doc. 65
    at 21, ¶ 60. According to Wahl and Siscoe, Dorris stated “that [they]
    were critiquing her for the way that she talks, saying that she does not
    talk like ‘us’, she talks how she wants to talk and she has her own per-
    sonality” and then continued to “mock parts of the call in ‘[their]
    voice.’” Id. at 19–20, ¶ 57; 22, ¶ 61; see Doc. 65-27. Thomas asked, “So
    to be clear Naomi didn’t mention anything really about discriminating
    against her? It was more picking on her and she talks differently than
    us?” Doc. 65 at 21, ¶ 60; 63, ¶ 137; see Doc. 65-29. Wahl replied, “Cor-
    rect, she did not specifically state it, or use the term ‘discrimination,’”
    and added that Dorris had said “she is not like [them] and does not
    speak like [them]” and that “[they] were wanting her to speak like
    [them] and she isn’t going to do that because she is not like [them].”
    Doc. 65 at 63, ¶ 138; Doc. 65-29. Thomas did not conduct any further
    investigation or ask Dorris about the February 1 meeting. Doc. 65 at
    65, ¶ 139.

        Dorris believed Wahl, Siscoe, and Dewitt (and later that Thomas
    and Butler) were biased against her because of her race, Doc. 65 at 29–
    30, ¶ 84, and treated her differently because of it, see, e.g., id. at 29, ¶ 82
    (admitting that Dorris believed another African American co-worker
    was treated more favorably after arriving late because she talked “like
    a white girl”). See id. at 83–87. Among other things, she points to Wahl
    and Siscoe’s use of “us” and “our voice” in their emails to Thomas and
    Thomas’s failure to follow up with Dorris about whether she was com-
    plaining of discrimination during that meeting. Id. at 85. She does not
    provide any evidence or basis to believe Butler or Glodowski were mo-
    tivated by race.

       The second category of conduct is a series of text messages be-
    tween Wahl and Siscoe where they monitored and mocked Dorris’s



                                          5
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 6 of 20




    termination process. Doc. 65 at 67–69, ¶¶ 162–179; see Doc. 65-38.
    Dorris believes these messages evince that Wahl and Siscoe “were ex-
    cited to see her employment terminated.” Doc. 65 at 34, ¶ 98; 84 n.9;
    88.

        The third category of conduct is the way GTM applied its Progres-
    sive Discipline Policy. In general, Dorris contends that GTM applied
    that policy to her in one way and to similarly situated white employees
    in a different, more favorable way. Doc. 65 at 79–83.

        The policy includes four steps: coaching, written warnings, final
    warnings, and termination of employment. Doc. 65 at 3, ¶ 7; Doc. 61-
    5 at 25. GTM can start this discipline process at whichever step it be-
    lieves appropriate based on employee conduct. Doc. 65 at 4, ¶ 8. Writ-
    ten Warnings are administered on a form, which has boxes designating
    separate behavioral concerns, including “Tardiness/Absenteeism” and
    “Failure to Follow Procedures.” Id. at 51, ¶ 66; see e.g., Doc. 61-5 at 109.
    GTM has several other policies dictating behavioral expectations, in-
    cluding its Attendance Policy that requires all employees to “notify
    GTM by calling in on the call-in line as far in advance as possible, if
    he/she expects to be late or absent.” Doc. 61-5 at 22. GTM is an “at-
    will” employer. Id. at 12.

         Dorris spends much time criticizing GTM for the way it adminis-
    tered its Progressive Discipline Policy. She does not contest the under-
    lying facts giving rise to her discipline, but instead claims she was
    treated less favorably under this policy than she believes she should
    have been. For instance, she claims GTM improperly categorized the
    January 3, 2019, meeting with Wahl as a “coaching” when it should not
    have been categorized as that. Doc. 65 at 10–11; 13, ¶ 39. In addition,
    she received a Written Warning for failing to notify her supervisor she
    would be out on January 16, 2019; a Final Warning for her perfor-
    mance on the January 30, 2019, customer call; and termination after
    failing to notify her supervisors she would be late on February 7, 2019.
    See Doc. 60 at §§ 2(a)(x)–(xi), (xxi). Dorris believed that her African
    American colleague was not disciplined as harshly despite also arriving
    late on February 7, 2019, without providing advanced notice because
    she “talks more like Wahl and Siscoe.” Doc. 65 at 29, ¶¶ 81–82. And
    she contends that two white co-workers, A.S. and M.M., were also dis-
    ciplined for various infractions in ways that Dorris argues was less se-
    vere than what she experienced. Doc. 68-1 at ¶¶ 181–195.




                                         6
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 7 of 20




        GTM responds with uncontroverted evidence that this third cate-
    gory of evidence does not cut quite a cleanly as Plaintiff argues. Doc.
    68 at 24–26. In particular, GTM notes that the comparators Dorris
    cites are not similarly situated because neither white employee failed to
    report to work for several hours without advanced notice. Id. at 24;
    Doc. 65-18 (attendance spreadsheet). Both received warnings. Doc. 68
    at 24; Doc. 65-41 (A.S. Final Warning); Doc. 65-42 (M.M. Written
    Warning). And GTM points to evidence that it disciplined other white
    employees for the same conduct which Dorris was in an equal magni-
    tude. Doc. 65 at 33, ¶¶ 92 (terminated white employees for failure to
    follow procedures), 93 (disciplining for being a no-call, no-show), 94
    (disciplining without prior coaching being noted on the form); Doc.
    68 at 25 (listing other white employee discipline).

        2. Dorris’s claims also implicate her medical concerns while work-
    ing at GTM. These issues give rise to her ADA and workers’ compen-
    sation claims.

        After starting at GTM, Dorris selected a standing desk (rather than
    a regular, seated desk) for her workstation. Doc. 65 at 7, ¶ 19. Although
    she wanted a standing desk, she asked Wahl, her then-supervisor, for
    a higher chair to match her standing desk, but Wahl stated, “We don’t
    have that.” Id. at 7, ¶ 20. Dorris eventually purchased her own tall chair
    to use at her standing desk but worked at her desk without a tall chair
    for ten days in September 2018. Id. at 7–8, ¶¶ 19, 22–23; Doc. 61-5 at
    85–89. Dorris testified that when she showed Wahl how her lower
    chair meant she had to type at an awkward angle, Wahl agreed that
    typing at an awkward angle could cause wrist pain. Id. at 105.

        Dorris visited GTM’s on-site medical clinic, K+Stat Urgent Care,
    in early January 2019 for wrist pain and told the doctor there she had
    been experiencing it for two weeks. Doc. 65 at 38, ¶ 108. At her sub-
    sequent visit a few weeks later, the doctor recommended she make a
    workers’ compensation claim. Id. at 39, ¶ 109.

        On February 4, 2019, Dorris reported to Thomas that she believed
    the pain in her wrist was work-related due to having a “high desk” and
    “low chair.” Doc. 60 at § 2(a)(xii); Doc. 65 at 23, ¶ 63; Doc. 68-1 at
    ¶ 141. Thomas sent her back to K+Stat, where she was diagnosed with
    “right wrist tendonitis with early carpal tunnel syndrome” and cleared
    for work “so long as she wore a wrist splint, had an ergonomic key-
    board, had her desk at the correct height, and stretched her wrists
    hourly.” Doc. 68-1 at ¶ 144; see Doc. 65-33. Consistent with that




                                        7
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 8 of 20




    diagnosis, Dorris requested an ergonomic wrist rest that GTM ordered
    on February 5, 2019. Doc. 65 at ¶ 64; Doc. 65-34 at 1–2. Dorris be-
    lieves that Thomas was “perhaps[] annoyed” about the claim, Doc. 65
    at 106 n.22, and notes that GTM (and its insurer) expressed doubt as
    to the claim’s validity, id. at 107.

         3. Dorris asserts four claims in this litigation. In three, she alleges
    that she was terminated because of her race, see 42 U.S.C. § 2000e, et
    seq., in retaliation for engaging in protected opposition, see id. § 2000e,
    and in retaliation for seeking workers’ compensation benefits, see Macon
    v. United Parcel Serv., Inc., 743 F.3d 708, 713 (10th Cir. 2014) (citing Foster
    v. Alliedsignal, Inc., 293 F.3d 1187, 1192 (10th Cir. 2002)). Doc. 60 at
    § 3(a). In the other claim, she alleges that GTM failed to accommodate
    a disability. See 42 U.S.C. § 12101, et seq.; Doc. 60 at § 3.

        GTM moved for summary judgment on all claims. Doc. 61. The
    parties have submitted a large volume of material in support of and in
    opposition to that Motion, including a sur-reply and a response to that
    sur-reply. Docs. 62, 68, 69, 69-1, 70. In addition, the parties argued
    their cases at a summary judgment hearing.

                                         II

         Dorris’s claims can be divided into two general categories for anal-
    ysis purposes. In one category, she contends that she was terminated
    based on race, in retaliation for engaging in protected conduct, and for
    filing a workers’ compensation claim. All three require a similar bur-
    den-shifting framework. In the other category, she contends that GTM
    failed to accommodate her disability. Her claims fail because she failed
    to identify evidence creating a genuine dispute of material fact. As a
    result, GTM is entitled to judgment as a matter of law.

                                         A

        Dorris claims that she was fired due to her race, in retaliation for
    commenting about potential racial discrimination, and for filing a
    workers’ compensation claim about her work-related wrist ten-
    donitis/pre-carpal tunnel syndrome. Doc. 60 at § 3. All three fail for
    essentially the same reason: there is no evidence undermining GTM’s
    facially legitimate, non-discriminatory reason for her termination.

      The Tenth Circuit applies the same basic test for all three claims.
    Where, as here, a plaintiff relies on circumstantial (rather than direct)




                                          8
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 9 of 20




    evidence to establish that his or her termination was based on race, in
    retaliation for engaging in protected conduct, or was motivated by pur-
    suit of worker’s compensation relief, the Tenth Circuit directs the ap-
    plication of the familiar burden-shifting framework established in
    McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05, (1973) and Texas
    Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 252–56 (1981). See
    Bennett v. Windstream Commc’ns, Inc., 792 F.3d 1261, 1266 (10th Cir.
    2015); see also Barlow v. C.R. England, Inc., 703 F.3d 497, 505 (10th Cir.
    2012) (race discrimination); Thomas v. Berry Plastics Corp., 803 F.3d 510,
    514 (10th Cir. 2015) (retaliation); Macon v. United Parcel Serv., Inc., 743
    F.3d 708, 713 (10th Cir. 2014) (workers’ compensation).

         The McDonnell Douglas framework contains three steps. A plaintiff
    must first show a prima facie case of discrimination, i.e. demonstrate that
    the circumstances surrounding the adverse employment action give
    rise to an inference of unlawful discrimination. Barlow, 703 F.3d at 505.
    The essential elements to satisfy that step vary for the three types of
    claims. For example, to show a prima facie case for racial discrimination
    under Title VII, Dorris must demonstrate that she was a member of a
    protected class, qualified for and satisfactorily performing her job, and
    terminated under circumstances giving rise to an inference of discrim-
    ination. Salguero v. City of Clovis, 366 F.3d 1168, 1175 (10th Cir. 2004).2
    The elements for the other claims are similar. Thomas, 803 F.3d at 514
    (retaliation); Macon, 743 F.3d at 713 (workers’ compensation).

         The subsequent two steps are the same for all three types of claims.
    If the plaintiff meets her initial burden, the defendant must then pro-
    vide a legitimate, non-discriminatory reason for its action. See Salguero,
    366 F.3d at 1175. Finally, if the defendant meets that “exceedingly
    light” threshold, Carter v. Pathfinder Energy Servs., Inc., 662 F.3d 1134,
    1149 (10th Cir. 2011), the burden shifts back to the plaintiff to identify
    evidence suggesting that the defendant’s proffered reasons are pre-
    textual or unworthy of belief. Id. (citing Reeves v. Sanderson Plumbing Prod-
    ucts, Inc., 530 U.S. 133, 143 (2000)).


    2 Plaintiff argues that she need not establish that she was satisfactorily performing
    her job and declines to do so on this record for obvious reasons. Doc. 65 at 79 n.3.
    But that is one of the most powerful ways to rebut the non-discriminatory reason
    for termination. See, e.g., Barlow v. C.R. England, Inc., 816 F. Supp. 2d 1093, 1102 (D.
    Colo. 2011), aff’d in part, rev’d in part, 703 F.3d 497 (10th Cir. 2012) (finding plaintiff’s
    failure to report missing property—a required duty for his job as a security guard—
    was a legitimate and nondiscriminatory reason for termination).




                                                 9
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 10 of 20




         A plaintiff can establish pretext through showing “weaknesses, im-
    plausibilities, inconsistencies, incoherencies, or contradictions in the
    employer’s proffered legitimate reasons for its action.” Morgan v. Hilti,
    Inc., 108 F.3d 1319, 1323 (10th Cir. 1997). Such evidence must demon-
    strate that “a reasonable factfinder could rationally find [the reasons
    offered] unworthy of credence” and allow an inference that the em-
    ployer “did not act for the asserted non-discriminatory reasons.” Id.
    Said another way, the plaintiff must provide sufficient evidence to con-
    vince a jury that defendant was motivated by a factor other than their
    proffered reason. See Salguero, 366 F.3d at 1177–78.

         GTM maintains that Dorris has not satisfied her burden under the
    first step for any of the three claims. Doc. 62 at 22–24 (discrimination),
    37–41 (retaliation), and 48–49 (workers’ compensation). But that bur-
    den is quite light and it can be assumed, for the sake of argument, that
    Dorris’s evidence is sufficient to carry her prima facie burden for all
    claims.

        Likewise, GTM has satisfied its burden of articulating a legitimate,
    non-discriminatory reason. Specifically, it asserts that it terminated
    Dorris because, having been admonished for repeated late arrivals
    without prior notice and receiving a “Final Warning” for the way that
    she conducted a customer call, she once again failed to follow company
    procedure when she arrived late for her shift on February 7, 2019. Doc.
    62 at 35; Doc. 65 at 90. That is sufficient. See, e.g., Barlow, 816 F. Supp.
    2d at 1102; Carter, 662 F.3d at 1149 (holding that an altercation and use
    of an expletive on the phone provided “legitimate and non-discrimi-
    natory” reasons for terminating the employee).

         The viability of Dorris’s claim hinges on her ability to show that
    GTM’s non-discriminatory proffered reason is pretextual. See, e.g., Mor-
    gan, 108 F.3d at 1323. Her burden to show pretext is relatively high
    here because Dorris readily admits that she engaged in the conduct
    giving rise to GTM’s termination decision. She concedes that she
    (i) failed to show up for work without prior notice on January 16, 2019,
    which led to her receipt of a written warning; (ii) failed to perform as
    GTM expected during a January 30, 2019, customer phone call, which
    led Glodowski to issue her a Final Warning; and (iii) once again failed
    to arrive at work on time (or to notify her supervisors to as much) on
    February 7, 2019, despite a general warning text sent to all CERs the
    night before to do so. See Docs. 60 at §§ 2(a)(x)–(xi), (xviii)–(xx); 65 at
    81. Thus, the evidence is far from suggesting that GTM’s decision was
    “unworthy of belief”; it confirms GTM acted as it described and had



                                        10
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 11 of 20




    an appropriate factual basis for doing so. Kendrick v. Penske Transp.
    Servs., Inc., 220 F.3d 1220, 1231 (10th Cir. 2000) (finding no error where
    a district court granted summary judgment for an employer that made
    the firing decision based on the “undisputed evidence” showing the
    employee had pushed and verbally abused a co-worker without any
    evidence before the decision-maker to suggest otherwise).

        In light of these admitted failures, Dorris’s contrary arguments are
    insufficient to create a genuine dispute of material fact or salvage her
    claims.



        For her Title VII racial discrimination claim, Dorris contends that
    she should be able to submit her claim to a jury because she has infer-
    ential proof confirming her belief that Wahl, Siscoe, and Dewitt treated
    her differently because of her race. Specifically, she claims that they
    unfairly and unevenly administered GTM’s internal progressive disci-
    pline against her when compared to her white co-workers resulting in
    a rushed termination against the company’s internal policies and pro-
    cedures. Doc. 65 at 91. There are at least two fatal flaws with that line
    of argument.

         First, her argument fails because Glodowski, not Wahl, Siscoe, or
    Dewitt, made the decision to terminate Dorris. Doc. 65 at 27, ¶ 75.
    Dorris has offered no evidence that Glodowski’s termination decision
    was motivated by or even implicated Dorris’s race. See generally Docs.
    65 & 69-1. Instead, Dorris admits that she engaged in the conduct that
    Glodowski relied on when terminating her. See Doc. 60 at §§ 2(a)(x)–
    (xi), (xviii)–(xx); Doc. 65 at 8, ¶ 24. That evidence precludes her claim
    that GTM’s termination was mere pretext for racial discrimination. Sal-
    guero, 366 F.3d at 1177–78 (affirming summary judgment for the city
    because there was no pretext absent some nexus between “a racial
    comment” made by the deputy chief of police, who was not responsi-
    ble for decision-making, and the plaintiff’s firing).

         Even when the ultimate decision-maker is free from racial animus,
    it is still possible for a plaintiff to establish pretext where the ultimate
    decision-maker is a mere “cat’s paw” or rubber stamp for the subordi-
    nate’s discriminatory animus. See, e.g., Thomas, 803 F.3d at 514. That
    theory gives rise to liability if a plaintiff is able to present “evidence
    that a biased subordinate who lacked decision-making power used the




                                        11
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 12 of 20




    formal decision-maker as a dupe in a deliberate scheme to bring about
    an adverse employment action.” Id.

         Dorris, for good reason, does not allege that Glodowski blindly
    relied on the allegedly biased views of Wahl, Siscoe, or Dewitt. As
    noted previously, Glodowski was personally familiar with Dorris’s pat-
    tern of behavior: she personally listened to the January 30 customer
    call following a complaint—originated from a customer, not from
    Wahl, Siscoe, or Dewitt—and then in consultation with HR—and
    again, not with Wahl, Siscoe, or Dewitt—issued Dorris’s Final Warn-
    ing. That independent investigation breaks any causal chain that could
    exist between the allegedly racial biases of anyone else and the ultimate
    termination decision. Cf. Singh v. Cordle, 936 F.3d 1022, 1039–39 (10th
    Cir. 2019) (citing Staub v. Proctor Hosp., 562 U.S. 411, 421 (2011), in
    support of the rule of non-liability where someone higher up in the
    decision-making process independently investigates the grounds for
    dismissal).

         Second, Dorris’s assertion that GTM inequitably applied its internal
    disciplinary policy fails for several reasons. For one thing, Dorris
    points to no evidence suggesting that Glodowski knew or had reason
    to suspect Wahl, Siscoe, or Dewitt were inconsistently applying GTM’s
    policy. Cf Plotke v. White, 405 F.3d 1092, 1105 (10th Cir. 2005) (finding
    pretext where there was evidence the decision-maker had personal
    knowledge of inconsistent information related to the firing decision).
    The absence of such knowledge, especially when coupled with the re-
    sults of the independent investigation Glodowski undertook, precludes
    Dorris’s claim under this theory. See, e.g., Macon, 743 F.3d at 714 n.2
    After all, “Title VII only prohibits discrimination on the basis of cer-
    tain, invidious factors. Employers are free to terminate at-will employ-
    ees for any other reason—however unfair, unwise, or even errone-
    ous—so long as it is not unlawful.” Adamson v. Multi Cmty. Diversified
    Servs., Inc., 514 F.3d 1136, 1153 (10th Cir. 2008).

        For another, relying on differential application of GTM’s internal
    disciplinary policy is a high bar that Dorris’s evidence cannot meet. A
    plaintiff may show pretext by pointing to evidence indicating that he
    or she was treated differently from similarly situated, nonprotected em-
    ployees who violated work rules of comparable seriousness. See
    Kendrick, 220 F.3d at 1232; see also Bennett, 792 F.3d at 1267 (finding no
    inference of animus with one policy because the record showed that it
    applied uniformly to a number of employees and not just to female
    employees). To do so, the plaintiff must establish that she deals with



                                       12
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 13 of 20




    the same supervisor and is subject to the same standards governing
    performance evaluation and discipline as her comparators. Aramburu v.
    Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997). Courts should also
    “compare the relevant employment circumstances, such as work his-
    tory and company policies” between the employees to determine
    whether they are similarly situated. Id.

        Title VII does not make unlawful any unexplained difference in
    treatment or inconsistent, irrational, or even foolish employment prac-
    tices. Bennett, 792 F.3d at 1268. It recognizes an employer’s business
    judgment; employers (and their supervisors) must deal with a multitude
    of employment decisions, involving different employees, supervisors,
    time periods, and arrays of facts that inevitably differ even among
    seemingly similar situations. See Kendrick, 220 F.3d at 1233 (noting the
    federal role is not to become a super-personnel department that sec-
    ond-guesses the employer’s business judgment). Instead, Title VII for-
    bids intentional discrimination based on an employee’s membership in
    a protected class. Id. at 1232.

        Dorris identifies no evidence to suggest that she was treated dif-
    ferently as compared to her similarly situated, nonprotected col-
    leagues.3 Her strongest examples involve A.S. and M.M., both white
    employees who also reported to Wahl, Siscoe, and Thomas (according
    to Dorris). Doc. 65 at 81. But the evidence Dorris cites undermines
    her claim. Wahl coached M.M. after a failure to notify GTM that he
    would be late, Doc. 68-1 at ¶ 189, and then Siscoe issued him a Written
    Warning after he arrived 13 minutes late a few months later, id. at
    ¶ 190. Dewitt issued A.S. a Written Warning for failing to call in more
    than four hours before her scheduled shift, Doc. 65-40, and Wahl and
    Siscoe issued her a Final Warning for failing to notify GTM altogether
    before arriving one minute late to work, Doc. 65-41. Doc. 68-1 at

    3 Much of Dorris’s briefing focuses on whether certain acts and omissions were
    properly categorized under the internal policy. See, e.g., Doc. 65 at 81-82. At the hear-
    ing, counsel for Dorris confirmed that she is not asserting a claim based on the failure
    to apply GTM’s Progressive Discipline Policy or Attendance Policy in a certain way
    and disclaimed seeking a ruling on whether an identified employment act or omission
    was properly characterized under GTM’s policies. Rather, counsel indicated that the
    differential application of the policies to Dorris, A.S., and M.M.—which she con-
    tends shows white employees received more chances than she did—confirms that
    she was treated differently because of her race. Doc. 65 at 79–83. As noted, there is
    no evidence suggesting that race may have been a motivating factor in that perceived
    differential treatment.




                                              13
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 14 of 20




    ¶¶ 182, 185; Doc. 65-18. Dorris argues that Wahl, Siscoe, and Dewitt’s
    decisions to define the conduct in less severe categories (e.g., Tardiness
    rather than Failure to Follow Procedures) protected her white co-
    workers from the subsequent Progressive Discipline Policy steps. Doc.
    65 at 82; see supra n.5. But the fact is that those write-ups were Written
    Warnings—the second step in the Progressive Discipline Policy. Doc.
    68-1 at ¶ 58. Moreover, Dorris did benefit from at least two instances
    of going undisciplined despite failing to notify before a late arrival on
    November 1, 2018, Doc. 68-1 at ¶ 217, and January 31, 2019, Doc. 65
    at 16, ¶ 47.

         Dorris, justifiably, makes much of the conduct she attributes to
    Wahl, Siscoe, and Dewitt. Specifically, she points to text messages
    where they engaged in exchanges that are unprofessional and mean-
    spirited. Doc. 65-38; Doc. 65 at 67–69, ¶¶ 162–179. That sentiment,
    coupled with what Dorris perceived to be Wahl and Siscoe’s encour-
    agement that she talk in a “higher, chipper, extremely chipper voice,”
    Doc. 65 at 29, ¶ 83, amply supports Dorris’s belief that they did not
    like her and that one possible explanation for that dislike might have
    been Dorris’s race. But, even crediting that view, Glodowski made the
    decision to terminate Dorris after an independent review of her con-
    duct (which Dorris does not dispute), and Dorris provides no evidence
    that Glodowski harbored (or was even aware of) any animus towards
    her.



         Dorris also fails to demonstrate pretext with regard to her argu-
    ment that she was fired in retaliation for engaging in protected oppo-
    sition to racial discrimination. Doc. 60 at 5–6; Doc. 65 at 98–103. Title
    VII forbids firing an employee because she opposed a discriminatory
    practice or because she “participated . . . in an investigation, proceed-
    ing, or hearing under this subchapter.” 42 U.S.C. § 2000e–3(a).

        Dorris contends that she engaged in protected conduct during a
    February 1, 2019, meeting with Wahl and Siscoe. In that meeting, they
    discussed the customer call that was the basis for her Final Warning.
    At that meeting, Dorris told Wahl and Siscoe that she believed she was
    being criticized for the way that she talks. Specifically, Dorris believed
    that Wahl and Siscoe wanted her to talk more like they did. Doc. 65 at
    29, ¶ 83.




                                       14
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 15 of 20




         Dorris intended for her comments to convey the belief that Wahl
    and Siscoe were discriminating against her because she did not talk like
    a “chipper” white woman and was being disciplined differently be-
    cause she is black and “has a different tone and tenor of voice than
    Wahl and Siscoe . . . .” Doc. 65 at 29, ¶ 83. Wahl and Siscoe perceived
    this was what Dorris intended, as they subsequently met with Thomas
    from HR to determine if Dorris meant those statements to be a race-
    based complaint. Id. at 61, ¶ 126. These facts give rise to Count II, in
    which Dorris alleges that GTM terminated her employment in retalia-
    tion for her complaints during that meeting, a Title VII-protected ac-
    tivity. Doc. 62 at 37–41.

        Again, assuming she has made a prima facie case,4 she has no evi-
    dence that GTM’s proffered reason for the termination is false or un-
    worthy of belief. As previously discussed, there is no evidence to sug-
    gest Glodowski’s decision was based on anything but the substandard
    conduct that Dorris acknowledges occurred.

         Dorris raises three arguments to counter this conclusion. In par-
    ticular, she alleges that (i) Thomas, the HR representative, knew Dorris
    complained about racial discrimination during the February 1, 2019,
    meeting but intentionally failed to ask Dorris to confirm or otherwise
    follow up on her complaints; (ii) Thomas failed to follow GTM’s Open
    Door and Harassment Policies by not meeting with Dorris herself to
    clarify what Dorris meant at the meeting; and (iii) the timing reflects
    discriminatory purpose. Doc. 60 at 5–6; Doc. 65 at 98–103.

        None of these three arguments, as a matter of law, support a claim
    of pretext. As noted above, Glodowski made the decision to terminate
    Dorris based on her independent assessment of Dorris’s substandard
    conduct. Thomas did not make this decision. There is no evidence to
    suggest that Glodowski was aware of Dorris’s protected comments to
    Wahl and Siscoe, much less motivated by it. That precludes liability.
    Kendrick, 220 F.3d at 1233.


    4 It is highly doubtful that Dorris stated a prima facie case of retaliation. To make such
    a claim, a plaintiff must show that she engaged in a Title VII-protected activity, suf-
    fered a material adverse action, and establish a causal connection exists between the
    protected activity and the adverse action. Thomas, 803 F.3d at 514. The jury must be
    able to infer that the animus was a but-for cause of her termination. Id. at 516. Dorris
    does not provide any evidence her complaint played into, much less was a but-for
    cause of Glodowski’s decision.




                                               15
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 16 of 20




         Dorris has similarly failed to produce evidence suggesting that she
    was fired in retaliation for filing a workers’ compensation claim, which
    is prohibited under Kansas state law. See generally Macon, 743 F.3d at
    713. Assuming once again that the first two steps have been met,5 the
    focus is on whether Dorris has identified “evidence that, if believed by
    the ultimate factfinder, would establish that plaintiff was more likely
    than not the victim of illegal retaliation by her employer.” Foster v. Al-
    liedSignal, Inc., 293 F.3d 1187, 1195 (10th Cir. 2002); see also Macon, 743
    F.3d at 713. But as with the other two claims, there is no evidence to
    undermine Glodowski’s decision or to suggest that she was aware of
    (much less motivated by) Dorris’s decision to file a workers’ compen-
    sation claim and seek medical attention for her wrist condition. Contra
    Doc. 60 at 7.

         It is difficult to discern how, if at all, Dorris’s pretext arguments in
    support of this claim vary from her two Title VII claims. Indeed, her
    two-page response, which is primarily focused on the issue of causal
    connection, does not confront GTM’s pretext argument. At best, Dor-
    ris’s brief recounts the interactions with Thomas, GTM’s insurance
    company, and Siscoe to suggest that they questioned whether Dorris
    was injured. Doc. 65 at 106–07 (suggesting this might convince a jury
    that GTM had a retaliatory intent). Again, those concerns are unrelated
    to Glodowski’s decision.

                                              B

        Dorris also contends that she was denied an accommodation in
    violation of the ADA. Specifically, Dorris contends that GTM failed
    to accommodate her disability, wrist tendonitis and pre-carpal tunnel

    5 For her prima facie evidence, Dorris has shown that (i) she told Thomas she planned
    to file a workers’ compensation claim for her wrist injury, Doc. 65 at 64, ¶ 141;
    (ii) GTM terminated her, Doc. 60 at 3, § 2(a)(xxi); and (iii) that the termination oc-
    curred only a few days after Dorris notified GTM of her intention to file the workers’
    compensation claim, Doc. 65 at 105–07. That is sufficient. See Macon, 743 F.3d at
    713; see also Anderson v. Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999) (noting
    that a six-week period on its own may show causal connection in a retaliation claim);
    see also Hysten v. Burlington N. Santa Fe Ry. Co., 530 F.3d 1260, 1270 (10th Cir. 2008)
    (noting that under Kansas law, temporal proximity constitutes highly persuasive ev-
    idence of retaliation) (citing Gertsch v. Cent. Electropolishing Co., 26 P.3d 87, 90 (Kan.
    Ct. App. 2001)). Dorris does not dispute the legitimate, nondiscriminatory reason
    GTM offered for her termination. See supra Part II.A.




                                               16
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 17 of 20




    syndrome, after she requested an appropriately tall chair for her stand-
    ing work desk. Doc. 60 at 6; Doc. 65 at 104–105.6

        The ADA prevents covered employers from “discriminat[ing]
    against a qualified individual on the basis of disability” regarding dis-
    charge or “other terms, conditions, and privileges of employment.” 42
    U.S.C. § 12112(a). “[N]ot making reasonable accommodations to the
    known physical . . . limitations of an otherwise qualified individual with
    a disability” constitutes actionable discrimination under the ADA. See
    § 12112(b)(5)(A).

         Summary judgment in the ADA context calls for a modified
    McDonnell Douglas burden-shifting approach. Smith v. Midland Brake,
    Inc., Div. of Echlin, Inc., 180 F.3d 1154, 1178 (10th Cir. 1999). To suc-
    ceed in her claim, Dorris must first make a prima facie showing that she
    is disabled within the meaning of the ADA, she is qualified, with or
    without reasonable accommodation, to perform the essential functions
    of the job held or desired, and GTM, with adequate notice of Dorris’s
    request, failed to provide a reasonable accommodation. Exby-Stolley v.
    Bd. of Cty. Commissioners, 979 F.3d 784, 795 (10th Cir. 2020).7

        If Dorris succeeds, the burden then shifts to GTM to either con-
    clusively rebut one or more elements of Dorris’s prima facie case or es-
    tablish an affirmative defense. See Punt v. Kelly Servs., 862 F.3d 1040,
    1050 (10th Cir. 2017). If GTM does either, Dorris must finally present
    evidence to establish a genuine dispute regarding GTM’s defense or to
    rehabilitate the challenged element of her prima facie case. Id. at 1050.

        1. Dorris fails to establish the prima facie elements. To be recognized
    as a disability under the ADA, the impairment must substantially limit
    the employee’s ability to work. Sanchez v. Vilsack, 695 F.3d 1174, 1178
    (10th Cir. 2012). It is not clear whether wrist tendonitis/pre-carpal



    6 At the hearing, counsel acknowledged the claim is limited to a failure-to-accommo-
    date theory and that the accommodation sought was the chair. After Dorris submit-
    ted her medical record from K+Stat and requested an ergonomic keyboard, Doc. 65
    at 64, ¶ 144, Thomas in HR ordered the keyboard that day.

    7A petition for certiorari was docketed March 26, 2021, by the U.S. Supreme Court
    and has not yet been resolved. See Board of Cty. Comm’rs of Weld County v. Exby-Stolley,
    Case No. 20-1357.




                                              17
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 18 of 20




    tunnel syndrome counts as a disability under the ADA,8 or whether
    Dorris’s impairment substantially limited her ability to work.9 But it is
    not necessary to delve into those legal and factual issues because Dor-
    ris has not and cannot establish that GTM failed to accommodate her
    request.

         Because Dorris did not adequately notify GTM of her alleged con-
    dition, she did not trigger GTM’s duty to either provide a reasonable
    accommodation or engage in an interactive process with her per the
    ADA. C.R. England, Inc., 644 F.3d at 1049. While an employee’s notice
    can be informal and still fulfill the ADA requirements, Dorris needed
    to make it clear that she sought assistance for her disability and the
    resulting limitations. See 29 C.F.R. § 1630.9(a). As she was not diag-
    nosed with pre-carpal tunnel and wrist tendinitis until several months
    after her alleged notification (asking for a taller chair), Doc. 65 at 64,
    ¶ 144; 104; see Doc. 65-33, there is no way she could have done so.


    8 GTM briefly argues that carpal tunnel syndrome does not constitute a recognized
    disability but provides no Tenth Circuit authority to support that contention. Doc.
    61 at 42–44. Some courts have assumed carpal tunnel can be an ADA-recognized
    disability. See, e.g., Smith v. Millennium Rail, Inc., 241 F. Supp. 3d 1183, 1197 (D. Kan.
    2017) (holding carpal tunnel fulfilled the ADA failure-to-accommodate claim re-
    quirements because plaintiff alleged it was disabling and his employer knew about it).
    Earlier courts seemed to dispose of claims without deciding whether carpal tunnel
    counted. See Rakity v. Dillon Companies, Inc., 302 F.3d 1152, 1160 (10th Cir. 2002)
    (hinging the analysis on whether the injury was substantially limiting rather than just
    categorizing carpal tunnel as an ADA-recognized disability); Wells v. Shalala, 228 F.3d
    1137, 1144 (10th Cir. 2000) (plaintiff failed to make a reasonable request for accom-
    modation regardless of the disability alleged); Foster v. Mountain Coal Co., LLC, 830
    F.3d 1178, 1183 (10th Cir. 2016) (did not rule on whether plaintiff’s severe carpal
    tunnel constituted an actual disability because ADA-retaliation claims do not require
    that determination). Dorris was diagnosed with pre-carpal tunnel, making the con-
    clusion even less clear.

    9 That she had to miss work due to wrist pain, Doc. 65 at 75, ¶ 216, and quit her
    subsequent job because her wrist was “hurting her and keeping her from working,”
    Doc. 65 at 39, ¶ 115, is probably not enough to meet the required standard. Dorris
    has not provided any evidence showing an inability to perform her job at the office.
    See E.E.O.C. v. BNSF Ry. Co., 124 F. Supp. 3d 1136, 1142–43 (D. Kan. 2015), aff’d
    sub nom. Equal Emp. Opportunity Comm’n v. BNSF Ry. Co., 853 F.3d 1150 (10th Cir.
    2017) (finding no substantial limitation where plaintiff could still perform manual
    tasks with his injured hand, such as yard work, vacuuming, driving, showering, bath-
    ing); Bolton v. Scrivner, Inc., 36 F.3d 939, 943 (10th Cir. 1994) (“[The] inability to return
    to h[er] particular job without some accommodation does not demonstrate a sub-
    stantial limitation in the major life activity of working.”).




                                                18
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 19 of 20




        Dorris alleges that when she started at GTM in September 2018,
    she selected a standing desk (rather than a seated one) and that her
    wrist pain started shortly thereafter and “continued through March
    2020.” Doc. 65 at 74, ¶¶ 208–09; 104. The crux of her argument is that
    after Dorris asked her supervisor (Wahl at the time) for a taller chair,
    Wahl told her “We don’t have that.” Id. at 75 ¶ 212. So Dorris went
    without an appropriately sized chair for her standing desk for ten days,
    until she purchased one herself. Id. at 8, ¶ 22.

        While GTM acknowledges Dorris sought a high chair “to go with
    [her] high desk,” Doc. 68 at 16, it argues that Dorris never suggested
    that her desire was for a medical reason or because she thought she
    had a disability the high chair would resolve. Doc. 62 at 45; see also Doc.
    65 at 38, ¶ 108 (admitting she told the doctor that her wrist pain did
    not start until late December 2018). Dorris’s testimony confirms
    GTM’s position: she admitted that “[she] didn’t say [she wanted the
    chair] because of a medical reason.” Doc. 61-4 at 213:16–22; Doc. 62
    at 45. And again, she would not have been able to at that point because
    she was first diagnosed in February 2019. Doc. 62 at 43 (citing SOF
    ¶¶ 108–112); see also Doc. 65 at 38, ¶¶ 108–13 (admitting these facts).
    Without a request for an accommodation, Dorris’s ADA claim fails.
    Exby-Stolley, 979 F.3d at 795; see also 42 U.S.C. § 12112(b)(5)(A) (pro-
    hibiting the failure to make reasonable accommodations for known
    physical limitations of a disabled individual).

        Dorris’s contrary argument is insufficient. Neither telling Wahl and
    Dewitt her wrists were “completely bent down like this at work (indi-
    cating),” Doc. 65 at 39, ¶ 114, nor “sp[eaking] many times with Wahl
    and Dewitt about her wrist injury” seemingly caused by working at a
    standing desk with a low chair, id. at 74, ¶ 209, constitutes an effective
    request for accommodation under the ADA. A valid request must be
    “direct and specific” so that the employer knows the employee’s re-
    quest is for “special accommodation,” i.e. for a disability. Mountain Coal
    Co., LLC, 830 F.3d at 1188 (internal citations omitted); see also C.R.
    England, Inc., 644 F.3d at 1050 (finding that a request for time off for
    “family time” did not adequately notify the employer the employee
    needed time of due to his illness, even though the employer knew of
    his HIV-positive status). Dorris’s failure-to-accommodate claim can-
    not proceed because her evidence fails to identify a direct and specific
    request.




                                        19
Case 2:19-cv-02445-TC Document 78 Filed 06/14/21 Page 20 of 20




                                  III

        For the foregoing reasons, GTM’s Motion for Summary Judgment
    is GRANTED.



       It is so ordered.



    Date: June 14, 2021                  s/ Toby Crouse
                                        Toby Crouse
                                        United States District Judge




                                  20
